Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto et al. (US Pub.2010/0150603).
Regarding claim 1, Sakamoto et al. (US Pub.2010/0150603) teach a developing device (fig.2) comprising: a housing to contain a developer (fig.2, #10) and having an opening (fig.2, where #20 faces #61); a developing sleeve provided in the housing (fig.2, #21) and partially exposed to the outside of the housing through the opening (see fig.2); a magnetic member comprising a plurality of magnetic poles and located inside the developing sleeve (fig.2, #22 inside #21; para.0041); and an elastic member blocking an inflow of air through a space between a downstream edge of the opening in a rotation direction of the developing sleeve and an outer circumferential surface of the developing sleeve (fig.2&6, #40), wherein the elastic member comprises: a fixed portion fixed to the housing at a position adjacent to the downstream edge of the opening (fig.6, #40a); and an extension portion extending from the fixed portion and bent from the fixed portion in a forward direction with respect to  the rotation direction of the developing sleeve (fig.6, #40b bent toward the downstream direction of the rotation direction) to be elastically in contact with the outer circumferential surface of the developing sleeve (para.0070).
Regarding claim 2, Sakamoto et al. (US Pub.2010/0150603) teach a developing device wherein an angle between a first line tangential to the outer circumferential surface of the developing sleeve at a contact portion where the extension portion contacts the developing sleeve (fig.6, a line tangential passing through point P) and a second line extending from the fixed portion toward the developing sleeve (fig.6, line following #40a) is 90 degrees or more, the second line being along a length of the fixed portion, and the angle facing away from the developing sleeve and away from the extension portion (fig.6, angle, unlabeled, that makes up the supplement to angle Ɵ both exceeds 90° and faces away from the extension and the developing sleeve).
Regarding claim 17, Sakamoto et al. (US Pub.2010/0150603) teach a developing device wherein the extension portion bending away from the fixed portion has an arc shape (fig.6, #40b appears to be arcuate following #20).
Regarding claim 18, Sakamoto et al. (US Pub.2010/0150603) teach a developing device wherein the fixed portion is linear (see fig.6, #40a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 8 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sakamoto et al. (US Pub.2010/0150603).
Regarding claim 8, Sakamoto et al. (US Pub.2010/0150603) teach a developing device wherein the elastic member comprises a polyethylene film (para.0047), and wherein a thickness of the polyethylene film is in a range of 0.01 millimeters (mm) to 0.1 mm (para.0047).
Though the recited range of Sakamoto et al. (US Pub.2010/0150603) is not identical to that of the instant claim, the claim limitation is obvious and easily arrived at by one of ordinary skill in the art without undue burden.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range." (MPEP 2144.05, I.)

Claims 1, 2, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaji (US 5,129,357) in view of Sakamoto et al. (US Pub.2010/0150603).
Regarding claim 1, Yamaji (US 5,129,357) teaches a developing device (fig.6) comprising: a housing to contain a developer (fig.6, #2) and having an opening (fig.6, where #3 faces #1); a developing sleeve provided in the housing (fig.6, #3) and partially exposed to the outside of the housing through the opening (see fig.6); a magnetic member comprising a plurality of magnetic poles and located inside the developing sleeve (fig.6, #13 inside #3 having N1-3 and S1-2); and an elastic member blocking an inflow of air through a space between a downstream edge of the opening in a rotation direction of the developing sleeve and an outer circumferential surface of the developing sleeve (fig.6, #12), wherein the elastic member comprises: a fixed portion fixed to the housing at a position adjacent to the downstream edge of the opening (fig.6, bottom end of #12); and an extension portion extending from the fixed portion in a bent form in the rotation direction of the developing sleeve (fig.6, top end of #12 bent toward the upstream direction of the rotation direction) to be elastically in contact with the outer circumferential surface of the developing sleeve (col.11, ln.18-20&45-50).
However, Yamaji (US 5,129,357) fails to teach the extension portion bent from the fixed portion in a forward direction with respect to the rotation direction of the developing sleeve.
Regarding claim 1, Sakamoto et al. (US Pub.2010/0150603) teach a developing device (fig.2) comprising: a housing to contain a developer (fig.2, #10) and having an opening (fig.2, where #20 faces #61); a developing sleeve provided in the housing (fig.2, #21) and partially exposed to the outside of the housing through the opening (see fig.2); a magnetic member comprising a plurality of magnetic poles and located inside the developing sleeve (fig.2, #22 inside #21; para.0041); and an elastic member blocking an inflow of air through a space between a downstream edge of the opening in a rotation direction of the developing sleeve and an outer circumferential surface of the developing sleeve (fig.2&6, #40), wherein the elastic member comprises: a fixed portion fixed to the housing at a position adjacent to the downstream edge of the opening (fig.6, #40a); and an extension portion extending from the fixed portion and bent from the fixed portion in a forward direction with respect to  the rotation direction of the developing sleeve (fig.6, #40b bent toward the downstream direction of the rotation direction) to be elastically in contact with the outer circumferential surface of the developing sleeve (para.0070).
Regarding claim 2, Sakamoto et al. (US Pub.2010/0150603) teach a developing device wherein an angle between a first line tangential to the outer circumferential surface of the developing sleeve at a contact portion where the extension portion contacts the developing sleeve (fig.6, a line tangential passing through point P) and a second line extending from the fixed portion toward the developing sleeve (fig.6, line following #40a) is 90 degrees or more, the second line being along a length of the fixed portion, and the angle facing away from the developing sleeve and away from the extension portion (fig.6, angle, unlabeled, that makes up the supplement to angle Ɵ both exceeds 90° and faces away from the extension and the developing sleeve).
Regarding claim 17, Sakamoto et al. (US Pub.2010/0150603) teach a developing device wherein the extension portion bending away from the fixed portion has an arc shape (fig.6, #40b appears to be arcuate following #20).
Regarding claim 18, Sakamoto et al. (US Pub.2010/0150603) teach a developing device wherein the fixed portion is linear (see fig.6, #40a).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the elastic member of Yamaji (US 5,129,357) with the elastic member and bend direction toward the forward direction as in Sakamoto et al. (US Pub.2010/0150603) in order to prevent developer from being scattered by preventing the developer brush from coming into a strong impact with the elastic member (para.0070-0071).

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaji (US 5,129,357) in view of Sakamoto et al. (US Pub.2010/0150603) as applied to claim 1 above, and further in view of Okano et al. (US 5,781,835).
Yamaji (US 5,129,357) in view of Sakamoto et al. (US Pub.2010/0150603) teaches all of the limitations of claim 1, upon which claims 3-5 and 7 depend.
Regarding claim 3, upon combination of Yamaji (US 5,129,357) in view of Sakamoto et al. (US Pub.2010/0150603), the contact portion would fall somewhere in the vicinity of N1 or slightly past N1 toward N2.
Regarding claim 3, Yamaji (US 5,129,357) teaches a developing device wherein the maximum magnetic flux density at the developing pole S1 is 90-100+ mT (900-1000+ Gauss; see col.3, ln.51-54) and the flux density at N1 is opposite and less than that of S1 (see fig.2) and between N1 and N2, the magnetic flux density goes close to 0 mT (see fig.2 & col.6, ln.34-53) and flexible member upon combination would contact between N1 and N2 (see fig.6).
While in all likelihood, the contact portion of Yamaji (US 5,129,357) in view of Sakamoto et al. (US Pub.2010/0150603) would fall in a region that would have a flux density of 30mT or less, Yamaji (US 5,129,357) in view of Sakamoto et al. (US Pub.2010/0150603) fail to teach specifics about the magnetic flux density at the contact point.
Regarding claim 3, Okano et al. (US 5,781,835) teach a developing device with a contact member between two magnetic poles (fig.8) wherein a magnetic flux density formed by the plurality of magnetic poles in a normal direction is 30 millitesla or less at a contact portion between the extension portion and the developing sleeve (col.6, ln.52-60).
If not already the case in Yamaji (US 5,129,357) in view of Sakamoto et al. (US Pub.2010/0150603), it would have been obvious to one of ordinary skill in the art at the time of filing to modify the developing device of Yamaji (US 5,129,357) in view of Sakamoto et al. (US Pub.2010/0150603) by using a magnetic flux density at the contact position of not more than 20 mT as in Okano et al. (US 5,781,835) because it is shown to be a results effective variable that changes the erect chain structure of the magnetic brush and causes the particles to behave individually and reduces scattering (col.6, ln.60-67).  As a result, since Yamaji (US 5,129,357) and Sakamoto et al. (US Pub.2010/0150603) are focused on reducing scattering of the toner, and changing the behavior at a contact position by minimizing the magnetic flux density affects this, one of ordinary skill in the art would easily arrive at the claimed configuration without undue experimentation.
Regarding claim 4, Yamaji (US 5,129,357) teaches a developing device wherein the plurality of magnetic poles comprise a developing pole located to correspond to the opening (fig.6, #S1) and a conveying pole located at a downstream side of the opening (fig.6, #N1), and wherein the extension portion is in contact with the developing sleeve (fig.6, #12 contacts #3 at tip end) between the downstream edge of the opening and the conveying pole (see annotated fig.6[2] below – contact portion, solid line, is between pole and downstream edge of #14 opening, both dotted lines).
Annotated Fig.6[2]:

    PNG
    media_image1.png
    577
    553
    media_image1.png
    Greyscale

Regarding claim 5, upon combination the limitations of “wherein the extension portion is in contact with the developing sleeve within ±10 degrees of the position where an absolute value of the magnetic flux density in the normal direction is minimized between the developing pole and the conveying pole” would be met because the position of the elastic member contacting #3 in fig.6 is close to the mid-point between just past poles #N1 toward #N2, also, when optimizing the magnetic flux density closest to 0 based on the teachings of Okano et al. (US 5,781,835), this limitation would necessarily be met.
Regarding claim 6, Yamaji (US 5,129,357) teaches a developing device further comprising a regulating member located at an upstream side of the opening in the rotation direction of the developing sleeve to regulate a thickness of the developer supplied to the opening (fig.6, #4), wherein a regulation gap between the regulating member and the developing sleeve is equal to or greater than a thickness of a developer layer passing between the extension portion and the developing sleeve (fig.6, since the layer thickness is initially dictated by the regulating gap formed by #4, some of the developer mass is transferred to #1 and member #12 is in press contact with whatever remaining developer layer exists at a point of very low magnetic flux density [refer to col.6, ln.35-53], the developer layer between the extension portion and the developing sleeve will necessarily be equal to or smaller from the combination of these factors).
Regarding claim 7, Yamaji (US 5,129,357) teaches a developing device wherein a minimum gap between the housing and the developing sleeve at a downstream side of a contact portion between the extension portion and the developing sleeve in the rotation direction of the developing sleeve is equal to or greater than a thickness of a developer layer passing between the extension portion and the developing sleeve (see annotated fig.6[3], below: B is downstream of #12 and gap at point B is larger than gap at contact portion of #12).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaji (US 5,129,357) in view of Sakamoto et al. (US Pub.2010/0150603) as applied to claim 1 above, and further in view of Sakamoto et al. (US Pub.2010/0150603).
Yamaji (US 5,129,357) in view of Sakamoto et al. (US Pub.2010/0150603) teach all of the limitations of claim 1, upon which claim 8 depends.
Regarding claim 8, Yamaji (US 5,129,357) in view of Sakamoto et al. (US Pub.2010/0150603) teaches a developing device wherein the elastic member comprises a polyethylene film (Yamaji, col.11, ln.18-19; Sakamoto, para.0047).
However, Yamaji (US 5,129,357) fails to disclose the thickness of the film.
Regarding claim 8, Sakamoto et al. (US Pub.2010/0150603) teach a developing device wherein the elastic member comprises a polyethylene film (para.0047), and wherein a thickness of the polyethylene film is in a range of 0.01 millimeters (mm) to 0.1 mm (para.0047).
Though the recited range of Sakamoto et al. (US Pub.2010/0150603) is not identical to that of the instant claim, the claim limitation is obvious and easily arrived at by one of ordinary skill in the art without undue burden.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range." (MPEP 2144.05, I.)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaji (US 5,129,357) in view of Sakamoto et al. (US Pub.2010/0150603) as applied to claim 1 above, and further in view of Sakamaki (US Pub.2017/0115606).
Yamaji (US 5,129,357) in view of Sakamoto et al. (US Pub.2010/0150603)  teach all of the limitations of claim 1, upon which claim 9 depends.
However, Yamaji (US 5,129,357) in view of Sakamoto et al. (US Pub.2010/0150603) fail to disclose a developer outlet to discharge a surplus of the developer.
Regarding claim 9, Sakamaki (US Pub.2017/0115606) teaches a developing device (fig.9) [similar in configuration to that of Yamaji (US 5,129,357)] further comprising a developer outlet (fig.9, #40) to discharge a surplus of the developer contained in the housing (para.0180).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the developing device of Yamaji (US 5,129,357) in view of Sakamoto et al. (US Pub.2010/0150603) to include a developer outlet as in Sakamaki (US Pub.2017/0115606) in order to prevent the carrier from decreasing in charging performance and prevent a reduced image quality (para.0008-0009).

Claims 10, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaji (US 5,129,357) in view of Sakamoto et al. (US Pub.2010/0150603) and in view of Sakamaki (US Pub.2017/0115606).
Regarding claim 10, Yamaji (US 5,129,357) teaches a developing device (fig.6) comprising: a housing to contain a developer (fig.6, #2), the housing comprising an opening (fig.6, where #3 faces #1); a developing sleeve provided in the housing (fig.6, #3) and comprising a development region partially exposed to an outside of the housing through the opening (see fig.6); a magnetic member located inside the developing sleeve to generate a magnetic force (fig.6, #13 inside #3) and comprising a developing pole located to correspond to the opening (fig.6, #S1) and a conveying pole located at a downstream side of the opening in a rotation direction of the developing sleeve, the conveying pole having an opposite magnetic polarity to that of the developing pole (fig.6, #N1 and #N2); and an elastic member (fig.6, #12) comprising a fixed portion fixed to the housing at a position adjacent to a downstream edge of the opening (fig.6, bottom end of #12), and an extension portion elastically in contact with the developing sleeve upstream of the conveying pole in the rotation direction of the developing sleeve, wherein the extension portion extends from the fixed portion and is bent from the fixed portion (fig.6, top end of #12 bent toward the upstream direction of the rotation direction and located upstream of #N1), elastically in contact with an outer circumferential surface of the developing sleeve (para.0070).
Regarding claim 14, Yamaji (US 5,129,357) teaches a developing device wherein a minimum gap between the housing and the developing sleeve at a downstream side of a contact portion between the extension portion and the developing sleeve is equal to or greater than a thickness of a developer layer passing between the extension portion and the developing sleeve (see annotated fig.6[3], directly below: B is downstream of #12 and gap at point B is larger than gap at contact portion of #12).
Annotated Fig. 6[3]: 

    PNG
    media_image2.png
    577
    553
    media_image2.png
    Greyscale

However, Yamaji (US 5,129,357) fails to teach the extension portion bent from the fixed portion in a forward direction with respect to the rotation direction of the developing sleeve.
Regarding claim 10, Sakamoto et al. (US Pub.2010/0150603) teach a developing device (fig.2) comprising: a housing to contain a developer (fig.2, #10), the housing comprising an opening (fig.2, where #20 faces #61); a developing sleeve provided in the housing (fig.2, #21) and comprising a development region partially exposed to an outside of the housing through the opening (see fig.2, #20 facing #61); a magnetic member located inside the developing sleeve to generate a magnetic force (fig.2, #22 inside #21) and comprising magnetic poles (para.0041); and an elastic member (fig.2&6, #40) comprising a fixed portion fixed to the housing at a position adjacent to a downstream edge of the opening (fig.6, #40a), and an extension portion elastically in contact with the developing sleeve (fig.6, #40b), wherein the extension portion extends from the fixed portion and is bent from the fixed portion in a forward direction with respect to the rotation direction of the developing sleeve (fig.6, #40B bent toward the downstream direction of the rotation direction) to be elastically in contact with an outer circumferential surface of the developing sleeve (para.0070).
Regarding claim 13, Sakamoto et al. (US Pub.2010/0150603) teach a developing device wherein an angle between a first line tangential to the outer circumferential surface of the developing sleeve at a contact portion where the extension portion contacts the developing sleeve (fig.6, a line tangential passing through point P) and a second line extending from the fixed portion toward the developing sleeve (fig.6, line following #40a) is 90 degrees or more, the second line being along a length of the fixed portion, and the angle facing away from the developing sleeve and away from the extension portion (fig.6, angle, unlabeled, that makes up the supplement to angle Ɵ both exceeds 90° and faces away from the extension and the developing sleeve).
Regarding claim 20, Sakamoto et al. (US Pub.2010/0150603) teach a developing device wherein the extension portion bending away from the fixed portion has an arc shape (fig.6, #40b appears to be arcuate following #20), and the fixed portion is linear (see fig.6, #40a).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the elastic member of Yamaji (US 5,129,357) with the bend direction toward the forward direction as in Sakamoto et al. (US Pub.2010/0150603) in order to prevent developer from being scattered by preventing the developer brush from coming into a strong impact with the elastic member (para.0070-0071).
Upon combination, regarding claim 10, when the elastic member of Sakamoto et al. (US Pub.2010/0150603) is used in the developing device of Yamaji (US 5,129,357), the extension portion would be elastically in contact with the developing sleeve upstream of at least one of the conveying poles #N1 or #N2 in the rotation direction of the developing sleeve.
However, Yamaji (US 5,129,357) also fails to teach a developer outlet to discharge a surplus of the developer.
Regarding claim 10, Sakamaki (US Pub.2017/0115606) teaches a developing device (fig.9) [similar in configuration to that of Yamaji (US 5,129,357)] further comprising a developer outlet (fig.9, #40) to discharge a surplus of the developer (para.0180).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the developing device of Yamaji (US 5,129,357) to include a developer outlet as in Sakamaki (US Pub.2017/0115606) in order to prevent the carrier from decreasing in charging performance and prevent a reduced image quality (para.0008-0009).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaji (US 5,129,357) in view of Sakamoto et al. (US Pub.2010/0150603) and in view of Sakamaki (US Pub.2017/0115606) as applied to claim 10 above, and further in view of Okano et al. (US 5,781,835).
Yamaji (US 5,129,357) in view of Sakamoto et al. (US Pub.2010/0150603) and in view of Sakamaki (US Pub.2017/0115606) teach all of the limitations of claim 10, upon which claims 11 and 12 depend.
Regarding claim 11, Yamaji (US 5,129,357) teaches a developing device wherein the maximum magnetic flux density at the developing pole S1 is 90-100+ mT (900-1000+ Gauss; see col.3, ln.51-54) and the flux density at N1 is opposite and less than that of S1 (see fig.2) and between N1 and N2, the magnetic flux density goes close to 0 mT (see fig.2 & col.6, ln.34-53) and flexible member upon combination would contact between N1 and N2 (see fig.6).
While in all likelihood, the contact portion of Yamaji (US 5,129,357) in view of Sakamoto et al. (US Pub.2010/0150603) and in view of Sakamoto et al. (US Pub.2010/0150603) would fall in a region that would have a flux density of 30mT or less, Yamaji (US 5,129,357) in view of Sakamoto et al. (US Pub.2010/0150603) and in view of Sakamoto et al. (US Pub.2010/0150603) fail to teach specifics about the magnetic flux density at the contact point.
Regarding claim 11, Okano et al. (US 5,781,835) teach a developing device with a contact member between two magnetic poles (fig.8) wherein a magnetic flux density formed by the plurality of magnetic poles in a normal direction is 30 millitesla or less at a contact portion between the extension portion and the developing sleeve (col.6, ln.52-60).
If not already the case in Yamaji (US 5,129,357) in view of Sakamoto et al. (US Pub.2010/0150603) and in view of Sakamaki (US Pub.2017/0115606), it would have been obvious to one of ordinary skill in the art at the time of filing to modify the developing device of Yamaji (US 5,129,357) in view of Sakamoto et al. (US Pub.2010/0150603) and in view of Sakamaki (US Pub.2017/0115606) by using a magnetic flux density at the contact position of not more than 20 mT as in Okano et al. (US 5,781,835) because it is shown to be a results effective variable that changes the erect chain structure of the magnetic brush and causes the particles to behave individually and reduces scattering (col.6, ln.60-67).  As a result, since Yamaji (US 5,129,357) and Sakamoto et al. (US Pub.2010/0150603) are focused on reducing scattering of the toner, and changing the behavior at a contact position by minimizing the magnetic flux density affects this, one of ordinary skill in the art would easily arrive at the claimed configuration without undue experimentation.
Regarding claim 12, upon combination the limitations of “wherein the extension portion is in contact with the developing sleeve within ±10 degrees of the position where an absolute value of the magnetic flux density in the normal direction is minimized between the developing pole and the conveying pole” would be met because the position of the elastic member contacting #3 in fig.6 is close to the mid-point between just past poles #N1 toward #N2, also, when optimizing the magnetic flux density closest to 0 based on the teachings of Okano et al. (US 5,781,835), this limitation would necessarily be met.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaji (US 5,129,357) in view of Sakamoto et al. (US Pub.2010/0150603) and in view of Sakamaki (US Pub.2017/0115606) as applied to claim 10 above, and further in view of Asakura et al. (US 6,035,158).
Yamaji (US 5,129,357) in view of Sakamoto et al. (US Pub.2010/0150603) and in view of Sakamaki (US Pub.2017/0115606) teaches all of the limitations of claim 10, upon which claim 15 depends.
Yamaji (US 5,129,357) in view of Sakamoto et al. (US Pub.2010/0150603) teach all of the limitations of claim 1, upon which claim 8 depends.
Regarding claim 15, Yamaji (US 5,129,357) in view of Sakamoto et al. (US Pub.2010/0150603) and in view of Sakamaki (US Pub.2017/0115606) teaches a developing device wherein the elastic member comprises a polyethylene film (Yamaji, col.11, ln.18-19; Sakamoto, para.0047).
However, Yamaji (US 5,129,357) fails to disclose the thickness of the film.
Regarding claim 15, Sakamoto et al. (US Pub.2010/0150603) teach a developing device wherein the elastic member comprises a polyethylene film (para.0047), and wherein a thickness of the polyethylene film is in a range of 0.01 millimeters (mm) to 0.1 mm (para.0047).
Though the recited range of Sakamoto et al. (US Pub.2010/0150603) is not identical to that of the instant claim, the claim limitation is obvious and easily arrived at by one of ordinary skill in the art without undue burden.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range." (MPEP 2144.05, I.)

Allowable Subject Matter
Claims 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art does not disclose or suggest the claimed “a regulating member … is spaced apart from the outer circumferential surface of the developing sleeve by a regulation gap, wherein the regulation gap is equal to or greater than a minimum gap between the housing and the developing sleeve at a downstream side of the opening in the rotation direction of the developing sleeve” in combination with the remaining claim elements as set forth in claim 16.
Prior art does not disclose or suggest the claimed “a regulating member … is spaced apart from the outer circumferential surface of the developing sleeve by a regulation gap, wherein the regulation gap is equal to or greater than a minimum gap between the housing and the developing sleeve at a downstream side of the opening” in combination with the remaining claim elements as set forth in claim 19.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mori et al. (WO 2021194651) is listed as related art, but does not constitute prior art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant’s arguments, see p.9, filed 14 March 2022, with respect to the rejection(s) of claim(s) 1 and 2 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sakamoto et al. (US Pub.2010/0150603) and in view of Yamaji (US 5,129,357) in view of Sakamoto et al. (US Pub.2010/0150603).

Applicant’s arguments, see p.11-12, filed 14 March 2022, with respect to the rejection(s) of claim(s) 10 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yamaji (US 5,129,357) in view of Sakamoto et al. (US Pub.2010/0150603) and in view of Sakamaki (US Pub.2017/0115606).

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/
5/10/2022